Case 2:17-cv-10310-VAR-SDD ECF No. 151 filed 09/03/19        PageID.2973     Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ARAB AMERICAN CIVIL
 RIGHTS LEAGUE, et al.,
     Plaintiffs,
                                                 Case No.: 2:17-cv-10310
 v.                                              Hon. Victoria A. Roberts
                                                 Mag. Judge Stephanie D. Davis
 DONALD TRUMP, et al.,
      Defendants.
 ___________________________________/

                STIPULATION AND ORDER ALLOWING
      MICHAEL J. STEINBERG TO WITHDRAW AS CO-COUNSEL

        The parties, through their counsel, hereby stipulate that Michael J. Steinberg

 may withdraw as co-counsel for plaintiffs in the above-captioned matter. Mr.

 Steinberg is leaving the American Civil Liberties Union of Michigan to teach full-

 time at the University of Michigan Law School. Plaintiffs will continue to be

 represented by the remaining attorneys who entered appearances on their behalf.


 Respectfully submitted,


 /s/ Michael J. Steinberg                      /s/ Miriam Aukerman
 Michael J. Steinberg (P43085)                 Miriam Aukerman (P63165)
 Daniel S. Korobkin (P72842)                   American Civil Liberties Union
 American Civil Liberties Union                Fund of Michigan
 Fund of Michigan                              1514 Wealthy Street SE
 2966 Woodward Ave.                            Suite 260
 Detroit, MI 48201                             Grand Rapids, MI 49506
 (313) 578-6824                                (616) 301-0930
 msteinberg@aclumich.org                       maukerman@aclumich.org
 dkorbkin@aclumich.org
Case 2:17-cv-10310-VAR-SDD ECF No. 151 filed 09/03/19      PageID.2974   Page 2 of 3




 /s/ Nabih H. Ayad (by consent)
 Nabih H. Ayad (P59518)
 Ayad Law, P.L.L.C.
 645 Griswold St., Suite 2202
 Detroit, MI 48226
 (313) 983-4600
 nayad@ayadlaw.com
 ayadlaw@hotmail.com


                                  Counsel for Plaintiffs




 /s/ Joshua S. Press (by consent)
 Joshua S. Press
 Trial Attorney
 United States Department of Justice
 Office of Immigration Litigation
 District Court Section
 P.O. Box 868
 Ben Franklin Station
 Washington, D.C. 20044
 (202) 305-0106
 Joshua.press@usdoj.gov

                              Counsel for Defendants




 Dated: August 28, 2019
Case 2:17-cv-10310-VAR-SDD ECF No. 151 filed 09/03/19       PageID.2975    Page 3 of 3




               ORDER ALLOWING MICHAEL J. STEINBERG
                   TO WITHDRAW AS CO-COUNSEL

       Pursuant to the stipulation above, Michael J. Steinberg may withdraw, and is

 hereby considered withdrawn, from the case as co-counsel for Plaintiffs. It is so

 ordered.


                                 s/ Victoria A. Roberts
                                 Hon. Victoria A. Roberts
                                 United States District Judge

 Dated: 9/3/19
